Case 3:20-cv-00107-JAG Document 25 Filed 08/16/21 Page 1 of 1 PagelD# 119

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

CANDY A. C., )
Plaintiff, )
)
v. ) CIVIL NO. 3:20ev107 (JAG)
)
KILOLO KIJAKAZI, )
Acting Commissioner of Social Security, _)
Defendant. )
)
ORDER

This matter is before the Court on the Report and Recommendation of the Magistrate
Judge entered on July 29, 2021 (Dk. No. 24). The time to file objections has expired and neither
party has objected to the Report and Recommendation. Having considered the matter and
deeming it otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge (Dk. No. 24) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (Dk. No. 17) and Motion to Remand
(ECF No. 18) are DENIED.

(3) Defendant’s Motion for Summary Judgment (Dk. No. 20) is GRANTED.
(4) The decision of the Commissioner is AFFIRMED.
(5) This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

we

John A. Gibney, Jr. f
United States District Judg¢

It is so ORDERED.

 

 

 

Richmond, Virginia
Date: 16 August 2021

 

 
